
	

115 HR 2281 : Border Enforcement Security Task Force Reauthorization Act of 2017
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2281
		IN THE SENATE OF THE UNITED STATES
		May 18, 2017 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to reauthorize the Border Enforcement Security Task
			 Force program within the Department of Homeland Security, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Border Enforcement Security Task Force Reauthorization Act of 2017. 2.Modified instructions (a)Updated considerations for the establishment of unitsParagraph (2) of section 432(c) of the Homeland Security Act of 2002 (6 U.S.C. 240(c)) is amended—
 (1)in the matter preceding subparagraph (A), by striking the Secretary shall consider and inserting the Secretary shall apply risk-based criteria that takes into consideration; (2)in subparagraph (A), by inserting before the semicolon the following: , including threats posed by transnational criminal organizations;
 (3)in subparagraph (C), by striking and after the semicolon; (4)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (5)by adding at the end the following new subparagraphs:  (E)the extent to which the BEST unit would advance the Department’s homeland and border security strategic priorities and related objectives; and
 (F)whether departmental Joint Task Force operations as established pursuant to section 708 and other joint cross-border initiatives would be enhanced, improved, or otherwise assisted by the BEST unit to be established..
 (b)Port securitySubsection (c) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended by adding at the end the following new paragraph:
				
 (4)Port security BEST unitsA BEST unit established pursuant to paragraph (2) with a port security nexus shall be composed of at least one member of each of the following:
 (A)The Coast Guard Investigative Service. (B)The geographically-responsible Coast Guard Sector Intelligence Office..
 (c)Updated report elementsSubsection (e) of section 432 of the Homeland Security Act of 2002 (6 U.S.C. 240) is amended to read as follows:
				
 (e)ReportNot later than 180 days after the date of the enactment of this section and annually thereafter for the following 5 years, the Secretary shall submit to Congress a report that includes the following:
 (1)A description of the effectiveness of BEST in enhancing border security, disrupting and dismantling transnational criminal organizations, and reducing drug trafficking, arms smuggling, illegal alien trafficking and smuggling, violence, and kidnapping along and across the international borders of the United States, as measured by crime statistics, including violent deaths, incidents of violence, and drug-related arrests.
 (2)An assessment of how BEST enhances information-sharing, including the dissemination of homeland security information, among Federal, State, local, tribal, and foreign law enforcement agencies.
 (3)A description of how BEST advances the Department’s homeland and border security strategic priorities and effectiveness of BEST in achieving related objectives.
 (4)An assessment of BEST’s joint operational efforts with departmental Joint Task Force operations established pursuant to section 708 and other joint cross-border initiatives..
			
	Passed the House of Representatives May 17, 2017.Karen L. Haas,Clerk
